*350OPINION.
Ivins :
The taxpayer’s sole contention is that since no part of the additional income of tbe partnership discovered by the revenue agent was actually distributed to him during the year 1920 he can not be taxed upon it. But section 218 of the Revenue Act of 1918 provides:
* * * there shall be included in computing the net income of each partner his distributive share, whether distributed or not, of the net income of the partnership for the taxable year * * *.
The determination of the Commissioner is approved.